Application for leave to appeal to this court from the determination of the Appellate Term granted and, pending the hearing and determination of said appeal, the landlord is stayed from taking any proceeding to enforce the final orders of the Municipal Court, on condition that the tenants procure the record on appeal and appellant’s points to be served and filed on or before August 9, 1960, with notice of argument for the September 1960 Term of this court, said appeal to be argued or submitted when reached. The printing of the record on appeal and the appellant’s and respondents’ points is dispensed with and the appeal is permitted to be heard upon the original record used in the Appellate Term and one typewritten copy of the additional papers required on appeal to this court and upon typewritten appellant’s and respondents’ points, on condition that one copy of the typewritten points is served upon opposing counsel and six typewritten copies thereof are filed with this court. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.